— Order entered June 29, 1982 in Supreme Court, New York County (Cerrito, J.), unanimously modified, on the law and the facts, by striking from the first paragraph the words, “also Jean Marie Brandt and Paolo Sparagana on dates to be mutually agreed upon, but not later than 8-31-82”, and otherwise the order is affirmed, without costs. While the court below correctly enforced the stipulation by which the parties themselves ordered discovery, under New York law appellant may designate which of its representatives will be deposed. If the deposition of Levy and Altschuler provides reason for deposing either Brandt or Sparagana, defendant may apply at Special Term for an appropriate order. (S. S. Silberblatt, Inc. v American Pecco Corp., 52 AD2d 824.) But this cannot be a basis for further delaying plaintiff’s *496discovery which, but for the stipulation, might well have been allowed by Special Term, as indicated in the order appealed from. (Cf. Allis-Chalmers Corp. v United States Steel Corp., 94 Mise 2d 865.) Concur — Murphy, P. J., Kupferman, Sandler, Carro and Kassal, JJ.